COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-388-CV
 
MICHELLE
D. MARTZ, D.C. AND                                          APPELLANTS
TRINITY
WELLNESS CENTER, P.C.                                   AND
APPELLEES
 
                                                   V.
 
ERIC
HALE AND MARGARET HALE                                         APPELLEES
                                                                               AND APPELLANTS
 
 
                                               ----------
            FROM
THE 362nd DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------




We have considered the parties= AAgreement
Regarding Disposition Of Appeals,@ which
we construe to be a motion for disposition. 
It is the court=s opinion that the motion should
be granted in part and denied in part.[2]  Accordingly, without regard to the merits, we
vacate the trial court=s judgment and remand the case
to the trial court for rendition of a judgment in accordance with the parties=
settlement agreement.[3]
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.[4]
 
PER 
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  April 23, 2009




[1]See Tex. R. App. P. 47.4.


[2]The parties ask us to
render a judgment affirming in part and setting aside in part.  We cannot do both.  Rule 42.1(a)(2) permits us only to either
render judgment effectuating the parties= agreements or set aside the trial court=s judgment and remand the
case to the trial court for rendition of judgment in accordance with the
agreement.  See Tex. R. App. P.
42.1(a)(2)(A), (B); Cunningham v. Cunningham, 2-08-362-CV, 2008 WL
5479677, at *1 (Tex. App.CFort Worth Oct. 30, 2008,
no pet.) (memo op.).


[3]See Tex. R. App. P.
42.1(a)(2)(B), 43.2(d); Innovative Office Sys., Inc. v. Johnson, 911
S.W.2d 387, 388 (Tex. 1995).


[4]See Tex. R. App. P. 43.4.